Amendment No. 1 To Guaranty

This Amendment No. 1 to Guaranty (this “Amendment”) is entered into as of May 3,
2007, between Municipal Mortgage & Equity, LLC (the “Guarantor”) and Bank of
America, N.A. (“Bank of America”), as agent for the Banks party to that certain
Tax Credit Warehouse Agreement (in such capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
Amendment:



  A.   The parties hereto have entered into that certain Guaranty dated as of
November 4, 2005 (as amended and/or restated from time to time, the “Guaranty”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Guaranty;



  B.   The Guarantor has requested that certain covenants in the Guaranty be
revised to reflect corresponding amendments to the Tax Credit Warehouse
Agreement; and



  C.   The Agent is willing to grant such request solely upon the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Guaranty, and for other valuable consideration the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

Section 1. Amendment. Section 18 of Schedule 1 to the Guaranty is hereby amended
by deleting it in its entirety and substituting the following in its stead:

“18. Ownership; Control. Without the prior written approval of the Majority
Banks under the Tax Credit Warehouse Agreement, which shall not be unreasonably
withheld, the Guarantor will not cause or permit any change in the ownership or
Control of the Borrower or the Other Guarantors, or any MTE, except to the
extent that (a) with respect to the Borrower or the Other Guarantors, following
such change the Guarantor retains Control (directly or indirectly) of the
Borrower and the Other Guarantors, and (b) with respect to each MTE, the Release
Conditions with respect to such MTE have been satisfied, and provided that, in
addition to the foregoing restrictions, the Guarantor shall cause MFH to
continue to maintain MFH’s ownership and Control of MFH’s Subsidiaries other
than MEC, MMA Capital Corporation, MMA New Initiatives, LLC, MMA Realty Capital,
LLC and their respective Subsidiaries.”

Section 2. Representations and Warranties. The Guarantor represents and warrants
to the Agent as of the effective date of this Amendment that, assuming the due
execution and delivery of this Amendment: (a) no Default or Event of Default is
in existence, from and after, or will result from, the execution and delivery of
this Amendment or the consummation of any transactions contemplated hereby;
(b) each of the representations and warranties of the Guarantor in the Guaranty
and the Credit Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event) and (c) this
Amendment and the Guaranty (as amended by this Amendment) are legal, valid and
binding agreements of the Guarantor and are enforceable against it in accordance
with their terms.

Section 3. Ratification. Except as hereby amended, the Guaranty and the Credit
Documents and each provision thereof are hereby ratified and confirmed in every
respect and shall continue in full force and effect, and this Amendment shall
not be, and shall not be deemed to be, a waiver of any Default or Event of
Default or of any covenant, term or provision of the Guaranty or the Credit
Documents.

Section 4. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until receipt by the Agent
of a fully-executed counterpart original of this Amendment.

Section 5. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 6. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Tax Credit Warehouse Agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 8. Successors and Assigns. This Amendment shall be binding upon each of
the Guarantor and the Agent and their respective successors and assigns, and
shall inure to the benefit of each of the Guarantor and the Agent.

Section 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 10. Expenses. The Guarantor agrees to promptly reimburse the Agent for
all expenses, including, without limitation, reasonable fees and expenses of
outside legal counsel, it has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Amendment and
all other instruments, documents and agreements executed and delivered in
connection with this Amendment.

Section 11. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 12. No Course of Dealing. The Agent has entered into this Amendment on
the express understanding with the Guarantor that in entering into this
Amendment the Agent is not establishing any course of dealing with the
Guarantor. The Agent’s rights to require strict performance with all of the
terms and conditions of the Guaranty and the other Credit Documents shall not in
any way be impaired by the execution of this Amendment. The Agent shall not be
obligated in any manner to execute any further amendments or waivers and if such
waivers or amendments are requested in the future, assuming the terms and
conditions thereof are satisfactory to it, the Agent may require the payment of
fees in connection therewith. The Guarantor agrees that none of the
ratifications and reaffirmations set forth herein, nor the Agent’s solicitation
of such ratifications and reaffirmations, constitutes a course of dealing giving
rise to any obligation or condition requiring a similar or any other
ratification or reaffirmation from the Guarantor with respect to any subsequent
modification, consent or waiver with respect to the Guaranty or any other Credit
Document.

Section 13. Jury Trial Waiver. GUARANTOR AND AGENT BY ACCEPTANCE OF THIS
AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT, THE GUARANTY OR ANY OTHER CREDIT
DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF AGENT RELATING TO THE ENFORCEMENT OF THE
GUARANTY OR OTHER CREDIT DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

GUARANTORS (CONT.):

MUNICIPAL MORTGAGE & EQUITY, LLC

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



AGENT:

BANK OF AMERICA, N.A., as Agent

By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President

1626903.1

2